UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY LEE EDWARDS, a/k/a Magic,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00034-MOC-DSC-1)


Submitted:   October 31, 2016             Decided:   November 21, 2016


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey W. Gillette, GILLETTE LAW FIRM, PLLC, Franklin, North
Carolina, for Appellant.   Jill Westmoreland Rose, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A     federal       grand    jury       indicted         Jerry    Lee       Edwards       for

possession with intent to distribute cocaine base, in violation

of   21    U.S.C.       § 841(a)       (2012);          possession      with       intent       to

distribute        cocaine,       in    violation            of   21    U.S.C.          § 841(a);

possession of a firearm in furtherance of a drug trafficking

offense,     in     violation         of    18       U.S.C.      § 924(c)        (2012);       and

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1)       (2012).        Edwards         moved      to   suppress        the    evidence

seized    during     his      arrest       and    the      district    court      denied       the

motion.      Edwards then waived his right to a jury trial, and

stipulated to facts sufficient to demonstrate his guilt of the

offenses, to preserve his right to appeal the denial of his

suppression motion.            The district court found Edwards guilty and

sentenced him to 130 months of imprisonment.                            Edwards appeals,

challenging the district court’s order denying his suppression

motion    and     his    sentence.          For      the    reasons    that       follow,       we

affirm.

     Edwards       first      argues       that      the    district      court        erred   in

determining that officers had reasonable suspicion to stop him.

“We review the factual findings underlying a motion to suppress

for clear error and the district court's legal determinations de

novo.”     United States v. Davis, 690 F.3d 226, 233 (4th Cir.

2012).       When       the   district       court         has   denied      a    defendant’s

                                                 2
suppression motion, we construe the evidence in the light most

favorable to the government.              Id.

       “The     Fourth    Amendment       permits     an    officer     to      make     an

investigative          detention    or     stop     only     if   supported       by     a

reasonable and articulable suspicion that the person seized is

engaged in criminal activity.”                  United States v. Foster, 634

F.3d     243,    246     (4th     Cir.    2011)     (internal     quotation        marks

omitted).       The officer must have “at least a minimal level of

objective justification” and “must be able to articulate more

than   an     inchoate    and     unparticularized         suspicion    or    hunch      of

criminal activity.”             Illinois v. Wardlow, 528 U.S. 119, 123-24

(2000)      (internal     quotation       marks     omitted).          Courts     assess

whether an officer has articulated reasonable suspicion for a

stop under the totality of the circumstances, giving “due weight

to common sense judgments reached by officers in light of their

experience and training.”                United States v. Perkins, 363 F.3d

317, 321 (4th Cir. 2004).

       The analysis of reasonable suspicion must take into account

all the factors known to the officer at the time.                            See United

States v. Branch, 537 F.3d 328, 339-40 (4th Cir. 2008).                                “The

reasonable suspicion inquiry is fact-intensive, but individual

facts and observations cannot be evaluated in isolation from

each other.”       United States v. Hernandez-Mendez, 626 F.3d 203,

208    (4th     Cir.     2010).      Moreover,       “factors     consistent           with

                                            3
innocent      travel       can,     when     taken      together,         give       rise    to

reasonable suspicion.”             United States v. Foreman, 369 F.3d 776,

781   (4th    Cir.       2004)    (emphasis       omitted).        It    is    not     enough,

however,      for    an    officer     to   articulate          factors       that    are    not

probative of behavior in which few innocent people would engage;

“[t]he articulated factors together must serve to eliminate a

substantial portion of innocent travelers before the requirement

of reasonable suspicion will be satisfied.”                         Foreman, 369 F.3d

at 781.

      We have thoroughly reviewed the record and the relevant

legal   authorities         and     conclude       that    the     officers          here    had

reasonable suspicion for the stop of Edwards in a motel parking

lot   based    on    the     factors      identified       by    the    district       court.

These factors include:              1) that the officers stopped Edwards in

a parking lot of a motel known for drugs and prostitution; 2)

that this motel was in a generally high-crime area; 3) that

instead of moving from his parked car to the motel, Edwards

remained in his car, which did not have any lights on; and 4)

that the car parked across two spaces in the motel parking lot.

The   fact    that       parking    outside       the   lines     of     a    parking       spot

violates      a     city     ordinance        only      bolstered            the     officers’

reasonable suspicion to stop Edwards.                      Branch, 537 F.3d at 335

(“Observing          a      traffic         violation           provides           sufficient

justification        for    a    police     officer       to    detain       the     offending

                                              4
vehicle   for    as    long    as    it   takes      to   perform     the    traditional

incidents of a routine traffic stop.”); see also United States

v.   Wilson,    2     F.3d    226,    231    (7th     Cir.    1993)       (violation     of

ordinance       against       exiting        a       moving     vehicle        justifies

investigatory stop).

      The district court concluded that the vehicle was parked

between two parking spaces and Edwards does not challenge that

factual finding.        Based on the officers’ observations, there was

reasonable suspicion to investigate, even if the violation of

the ordinance, for example, was a pretext for the stop.                                 See

Whren v. United States, 517 U.S. 806, 813 (1996).                          Once officers

approached the vehicle and witnessed Edwards in possession of

marijuana, they had probable cause for his arrest.                            Therefore,

the district court’s denial of Edwards’ suppression motion does

not constitute reversible error.

      Edwards also challenges the district court’s attribution of

an extra criminal history point to his North Carolina common law

robbery convictions, arguing that those convictions were not for

crimes of violence and that since they were consolidated for

sentencing,     the    extra    criminal         history     point    was    incorrectly

applied     under     U.S.     Sentencing          Guidelines    Manual       § 4A1.1(e)

(2015).     However, as the Government correctly argues, Edwards

waived    appellate      review      of     this    issue.       “A       waiver   is   the

intentional     relinquishment        or     abandonment        of    a    known   right.”

                                             5
United States v. Robinson, 744 F.3d 293, 298 (4th Cir. 2014)

(internal quotation marks omitted).               A waiver is distinguishable

from a forfeiture, which involves the failure to timely assert a

right.   Id.     Where courts may review a forfeited claim for plain

error, a claim that has been waived is not reviewable on appeal,

even for plain error.           Id.    Here, Edwards filed an objection on

this basis to the initial presentence report, but explicitly

stated   at    the    sentencing      hearing    that     he   had   no   outstanding

objections to the revised PSR and agreed with the Guidelines

calculations.         This waived Edwards’ claim.                See id. (“A party

who identifies an issue, and then explicitly withdraws it, has

waived the issue.”) (internal quotation marks omitted).

      Accordingly, we affirm the judgment of the district court.

We   dispense    with    oral    argument       because    the    facts    and   legal

contentions     are    adequately      presented    in     the    materials      before

this court and argument would not aid in the decisional process.



                                                                             AFFIRMED




                                          6